        Case 1:21-cv-00023-CRW-HCA        Document-1-1
              E-FILED 2021 JUL 29 4:17 PM HARRISON     Filed
                                                   CLERK     08/20/21 COURT
                                                          OF DISTRICT  Page 1 of 5



                 IN THE IOWA DISTRICT COURT FOR HARRISON COUNTY


  ANGELA SPRINKEL,                                          CASE NO.

              Plaintiff,

  VS.
                                                              PETITION AT LAW AND
  UNION PACIFIC RAILROAD                                         JURY DEMAND
  COMPANY,
   Defendant.


         COMES NOW, Plaintiff, Angela Sprinkel, individually, and for her Petition at Law

against Union Pacific Railroad Company state as follows:

                            PARTIES, JURISDICTION, AND VENUE

         1.        At all times material, Angela Sprinkel (hereinafter "Sprinkel") was a resident of

Pottawattamie County, Iowa.

         2.        Defendant, Union Pacific Railroad Company (hereinafter "Union Pacific") is, and

was at all times relevant, a corporation engaged in the operation of a system of railways as a

common public carrier of freight for hire between the various states of the United States and

engaged in interstate commerce by railroad.

         3.        At all times relevant to this complaint, Union Pacific conducted business in the

state ofIowa,including Harrison County. It filed with the Iowa Secretary of State an Application

for Certificate of Authority to transact business in Iowa on March 25, 1998. It has a registered

agent in Des Moines, Polk County, Iowa: C T Corporation System, 400 East Court Avenue, Des

Moines, IA 50309.

         4.        Venue is appropriate in Harrison County, Iowa. The Defendant, Union Pacific,

operates railroad lines and maintains yards and other facilities in Harrison County, Iowa. See,

section 616.8, Iowa Code.


                                                   1
                                                                                   EXHIBIT 1
      Case 1:21-cv-00023-CRW-HCA        Document-1-1
            E-FILED 2021 JUL 29 4:17 PM HARRISON     Filed
                                                 CLERK     08/20/21 COURT
                                                        OF DISTRICT  Page 2 of 5



       5.       All ofthe facts giving rise to this Cause ofaction occurred in Harrison County,Iowa.

       6.       Pursuant to Iowa Code §616.8, Harrison County is the appropriate venue because

that is where Plaintiffsustained damages.

       7.       The amount in controversy exceeds the Court'sjurisdictional minimum.

                                   FACTS TO ALL COUNTS

       8.       Plaintiff re-alleges, adopts and incorporates herein each and every allegation of

the statements contained in paragraphs 1-7 ofthe above Complaint,the same as ifsaid allegations

and statements were herein set forth in their entirety.

       9.       On or about August 2, 2019, Sprinkel was driving her Harley Davidson

motorcycle northbound on S 6t1i Street in Missouri Valley, Harrison County, Iowa.

        10.     Just south of the intersection between S 6" Street and East Ontario Street sits a

Union Pacific crossing and transfer station.

        1 1.    There are three sets of tracks that cross S 6th Street at said location.

        12.     On the evening of August 2, 2019, Sprinkel drove her motorcycle over the tracks.

        13.     The front wheel of her motorcycle became wedged between two concrete plates

situated between the tracks.

        14.     This caused Sprinkel's motorcycle to flip over and smashed Sprinkel's right hand.

        15.     As a result of the accident Sprinkel suffered injuries to her person and damage to

her property.

                  COUNT I: NEGLIGENCE OF UNION PACIFIC

        16.     Plaintiff re-alleges, adopts and incorporates herein each and every allegation of

the statements contained in paragraphs 1-15 of the above Complaint, the same as if said

allegations and statements were herein set forth in their entirety.




                                                   2
                                                                                      EXHIBIT 1
      Case 1:21-cv-00023-CRW-HCA       Document-1-1
           E-FILED 2021 JUL 29 4:17 PM HARRISON     Filed
                                                CLERK     08/20/21 COURT
                                                      OF DISTRICT   Page 3 of 5



        17.     Plaintiff, Angela Sprinkel, alleges that at all times relevant to this complaint

Defendant, Union Pacific, was negligent and that Defendant's negligence proximately caused the

incident wherein Plaintiff sustained personal injuries, property damage and loss of use for

Plaintiff's vehicle.

        18.     Defendant was negligent as follows:

                 a.     In failing to warn Plaintiff of reasonably foreseeable hazardous

                        conditions; and/or

                 b.     In failing to properly maintain the railroad crossing relevant to this

                        complaint; and/or

                 c.     In failing to follow applicable federal and state statutes, regulations, and

                        rules regarding the maintenance of the railroad crossing and tracking

                        relevant to this complaint; and/or

                 d.     In failing to design the railroad crossing in a way that would permit motor

                        vehicles to safely pass over it; and/or

                 e.     In failing to act as a reasonable and prudent company under conditions

                        then existing.

        19.     The negligence ofUnion Pacific was a cause ofthe injuries and damages sustained

by Sprinkel.

        20.     As a result of the negligence of Union Pacific, Sprinkel sustained the following

injuries:

                 a.     Past medical expenses;

                 b.     Future medical expenses;

                 c.     Past loss of function to mind;




                                                 3
                                                                                    EXHIBIT 1
     Case 1:21-cv-00023-CRW-HCA        Document-1-1
           E-FILED 2021 JUL 29 4:17 PM HARRISON      Filed
                                                 CLERK     08/20/21 COURT
                                                        OF DISTRICT  Page 4 of 5



                  d.     Past loss of function to body;

                  e.     Future loss of function to mind;

                  f.     Future loss of function to body;

                  g•     Past physical pain and suffering;

                  h.     Future physical pain and suffering;

                  i.     Past mental pain and suffering;

                  j.     Future mental pain and suffering;

                  k.     Loss of enjoyment of life;

                  1.     Past lost wages;

                  m.     Loss of earning capacity; and

                  n.     Permanent injury.

          WHEREFORE, Plaintiff respectfully requestjudgment against Defendant in an amount

that will fully and reasonably compensate Plaintiff for her injuries and damages, with pre- and

post-judgment interest, the costs of this action, and for any and all other relief this Court deems

proper.

                                        JURY DEMAND

          COME NOW, the Plaintiff, and hereby requests a trial by jury on all issues in the above

referenced matter.



                                              /s/ Mark Hinshaw
                                              Mark R. Hinshaw AT0009119
                                              Hinshaw & Humke P.C.
                                              1200 Valley West Drive, Suite 208
                                              West Des Moines, IA 50266
                                              Phone(515)222-1410
                                              Fax (515)222-1408
                                              mark@hawkeyedivorce.com



                                                 4
                                                                                   EXHIBIT 1
Case 1:21-cv-00023-CRW-HCA       Document- 1-1
     E-FILED 2021 JUL 29 4:17 PM HARRISON      Filed
                                           CLERK     08/20/21COURT
                                                 OF DISTRICT  Page 5 of 5



                                 ATTORNEY FOR PLAINTIFF


                                /s/ Michael Sands
                                Michael J. Sands AT0009756
                                Sands Wegner,PLC dba Husker Law
                                 1055 North 115th Street, Suite 302
                                Omaha, Nebraska 68154
                                Phone(402)415-2525
                                Fax (402)415-2551
                                 mike@huskerlaw.com
                                 ATTORNEY FOR PLAINTIFF

                                /s/ Nicholas Rowley
                                Nicholas C. Rowley AT0009516
                                Dominic F. Pechota AT0006175
                                 Matt J. Reilly       AT0006541
                                Trial Lawyers For Justice, P.C.
                                421 W. Water St, Third Floor
                                Decorah, IA 52101
                                Phone:(563) 382-5071
                                Fax:(888)801-3616
                                 matt@t14j.com
                                 ATTORNEY FOR PLAINTIFF




                                    5
                                                                  EXHIBIT 1
